DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-14, 16 and 18 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 06/02/2022, with respect to Claims 1, 3-6, 8-14, 16 and 18 with respective to “wherein the network controller comprises a neural network configured to extract an underlying model describing the mapping, the neural network comprising a plurality of individual Feed-Forward neural networks each of which is trained on the set of input data and one individual bit of the output data, wherein said individual bit is a schedulable element representing an actual resource element in an available signal bandwidth” have been fully considered and are persuasive. The rejections of claims 1, 3-6, 8-14, 16 and 18 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-6, 8-14, 16 and 18 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Da Silva et al. (US 2014/0313908 A1), which directed to system and method for reducing signaling overhead related to scheduling of uplink and downlink radio resources to wireless devices (e.g., sensors or Machine-to-Machine (M2M) devices) that are primarily stationary in a cellular network. Because these wireless devices are non-moving, time-frequency channel conditions have a much lower variance for them as compared to other mobile devices in the network. Hence, the (semi)stationary channel can be estimated over time with the help of statistical methods and machine learning techniques, and stationary devices can be then instructed to stop reporting uplink and/or downlink channel condition related information to the network until further notice. When performance degradation is noticed by the base station, the scheduler may instruct the device to resume its channel condition reporting; 
Thomas et al. (US 9,392,471 B1), which direct to a device receives subscriber records for mobile devices associated with a mobile network, and receives performance data associated with the mobile network in near real time. The performance data includes one or more of performance management statistics, call trace data associated with the subscriber records, and geolocated subscriber records for the mobile devices. The device stores the geolocated subscriber records with other types of data in an asynchronous manner, and receives configuration data associated with the mobile network and indicating a topology of the mobile network. The device identifies, based on at least one of the topology and the performance data, a desired topology of the mobile network. The desired topology is predicted to achieve at least one of improved network performance or alignment with a network design policy; 
Bardhan et al. (US 2018/0241843 A1), which direct to an artificial neural network to adjust a cloud-based execution environment for an application based on a set of metrics associated with the cloud-based execution environment, including a Quality-of-Service (QoS) metric and a cost metric. The adjustment may be based on a mapping, determined by the artificial neural network, between the application and a cloud-based infrastructure utilized by the cloud-based execution environment.
None of these references, take alone or in combination, teaches the claims as, “wherein the network controller comprises a neural network configured to extract an underlying model describing the mapping, the neural network comprising a plurality of individual Feed-Forward neural networks each of which is trained on the set of input data and one individual bit of the output data, wherein said individual bit is a schedulable element representing an actual resource element in an available signal bandwidth” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


June 9, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478